 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                               EASTERN DISTRICT OF CALIFORNIA

10                                      SACRAMENTO BRANCH
11
12
     ANNETTE SANCHEZ,                                    Case No.: 2:18-cv-01144-TLN-DMC
13
                    Plaintiff,
14
     vs.                                                 STIPULATION AND ORDER
15                                                       EXTENDING PLAINTIFF’S TIME TO
     NANCY A. BERRYHILL,                                 FILE A MOTION FOR SUMMARY
16                                                       JUDGMENT/REMAND
     Acting Commissioner of Social Security,
17
18                  Defendant
19
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21
     undersigned attorneys, with the approval of the Court, that Plaintiff’s time to file a Motion for
22
     Summary Judgment in the above-referenced case is hereby extended to the new due date of
23
24   February 13, 2018.

25          This extension (30 days) is requested because, due to office closures for the holiday
26
     season, the brief writer has several briefs due during this time period. Also, the transcript is
27
     large, therefore, the brief writer needs additional time to review prior to filing the Motion for
28
     Summary Judgment.
 1
 2   DATED: January 3, 2019   /s/ Shellie Lott
                              Shellie Lott
 3                                    Attorney for Plaintiff
 4
 5
     DATED: January 3, 2019   McGREGOR W. SCOTT
 6                                United States Attorney
 7
                                  DEBORAH LEE STACHEL
                                  Regional Chief Counsel, Region IX
 8
                                     /s/ Margaret Branick-Abilla
 9                                   MARGARET BRANICK-ABILLA,
10                                   (As authorized via E-mail on 12/28/18)
                                     Special Assistant U S Attorney
11                                   Attorneys for Defendant
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1   SHELLIE LOTT, SBN: 246202
     Cerney Kreuze & Lott, LLP
 2   42 N. Sutter Street, Suite 400
 3   Stockton, California 95202
     Telephone: (209) 948-9384
 4   Facsimile: (209) 948-0706
 5   Attorney for Plaintiff
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
 9                               EASTERN DISTRICT OF CALIFORNIA

10                                       SACRAMENTO BRANCH
11
12
     ANNETTE SANCHEZ,                                     Case No.: 2:18-cv-01144-TLN-DMC
13
                    Plaintiff,
14
     vs.                                                  ORDER EXTENDING PLAINTIFF’S
15                                                        TIME TO FILE A MOTION FOR
     NANCY A. BERRYHILL,                                  SUMMARY JUDGMENT/REMAND
16
     Acting Commissioner of Social Security,
17
18                  Defendant
19
20           Pursuant to the stipulation of the parties for a requested first extension of Plaintiff’s time
21   to file a Motion for Summary Judgment/Remand, the request is hereby APPROVED.

22           Plaintiff shall file her Motion for Summary Judgment/Remand on or before February 13,
     2019.
23
             SO ORDERED:
24
25
     Dated: January 3, 2019
26                                                                         _________________________
                                                           ___________
27                                                         DENNIS M. COTA
28                                                         UNITED STATES MAGISTRATE JUDGE
